Citation Nr: 1644347	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  13-26 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the issue of entitlement to service connection for left knee degenerative joint disease.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for acquired psychiatric disorder other than PTSD, to include bipolar disorder and depression.


REPRESENTATION

Appellant represented by:	J. Michael Woods, attorney


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1977 to July 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

During the pendency of these appeals, the United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, the Board has recharacterized the Veteran's claim for service connection for "bi-polar disorder and PTSD" as one for entitlement to service connection for PTSD and one for entitlement to service connection for acquired psychiatric disorder other than PTSD.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The issues of entitlement to service connection for PTSD and acquired psychiatric disorder other than PTSD, to include bipolar disorder and depression, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2007 rating decision, of which the Veteran was notified in October 2007, the RO denied the Veteran's claim for entitlement to service connection for left knee degenerative joint disease; the Veteran did not submit a Notice of Disagreement (NOD) or new and material evidence within the relevant appeal period.

2.  Evidence associated with the claims file since the September 2007 decision is new, but either does not relate to unestablished facts necessary to substantiate the underlying claim for service connection for left knee degenerative joint disease, or is redundant of evidence of record at the time of the prior denial.


CONCLUSIONS OF LAW

1.  The September 2007 rating decision that denied the Veteran's claim for service connection for left knee degenerative joint disease is final.  38 U.S.C.A. § 7105(c) (West 2002, 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007, 2016).

2.  Evidence received since the final September 2007 rating decision is not new and material, and the claim for service connection for left knee degenerative joint disease is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Petition to Reopen the Previously-Decided Claim of Entitlement to
 Service Connection for Left Knee Degenerative Joint Disease 

With respect to the Veteran's request to reopen a claim of entitlement to service connection for left knee degenerative joint disease, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a petition to reopen, the required notice must explain the meaning of "new and material evidence" and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit being sought.  Akers v. Shinseki, 673 F.3d 1352, 1358   (Fed. Cir. 2012); VAOPGCPREC 6-2014 (Nov. 21, 2014) (case-specific notice is not required in claims to reopen).  In this case, the Veteran was sent a letter in September 2010, prior to the initial adjudication of this matter by the AOJ, notifying him of the meaning of "new and material evidence" as well as the criteria necessary to demonstrate entitlement to service connection. 

The duty to assist is also found to have been satisfied regarding the request to reopen a claim for service connection for left knee degenerative joint disease.  The Veteran's military personnel records, service treatment records, post-service VA and private treatment records, and lay statements from the Veteran have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was additionally offered the chance to provide testimony before the Board, but did not avail himself of that opportunity.  

The Board acknowledges that a VA medical opinion has not been sought with regard to the Veteran's petition to reopen the claim of entitlement to service connection for left knee degenerative joint disease.  As will be discussed in further detail below, however, the Board finds that new and material evidence sufficient to reopen this claim has not been submitted; accordingly, no VA opinion is required for the purpose of reopening the appellant's claim.  See 38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007) (noting that VA does not have a duty to provide an examination if a claim is not reopened).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Id.  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In a September 2007 decision, the RO denied the Veteran's claim for service connection for left knee degenerative joint disease.  Within the one-year period following this decision, the Veteran did not submit an NOD, and new and material evidence was not received.  Therefore, the September 2007 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c) (West 2002, 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007, 2016).

The evidence of record for the September 2007 rating decision consisted of service treatment and service personnel records, VA treatment records from July 1997 to August 2007, the report from VA examination conducted in August 2007, and lay statements from the Veteran.  The basis of the RO's denial of service connection for left knee degenerative joint disease was that the evidence did not demonstrate a connection between the Veteran's current left knee condition and his in-service complaints of bilateral knee pain. 

In support of his petition to reopen this issue of entitlement to service connection for left knee degenerative joint disease, updated VA treatment records documenting the Veteran's continued reports of bilateral knee pain were associated with the record.  The Veteran also submitted a statement in December 2011 reporting that he hurt his knee when he went to jump school and that it is still bothering him, and a statement along with his Notice of Disagreement in March 2012 stating that he entered military service in good health, but got out in bad health, and now has arthritis all over, including his neck, knees, and arms.  While much of the evidence submitted is new, it is either not material to the claim or is redundant of the evidence of record at the time of the last prior denial.  At the time of the September 2007 rating decision, the evidence considered by the RO included VA treatment records noting bilateral knee pain and arthralgias and an August 2007 VA examination report which documented the Veteran's reports of experiencing continuous bilateral knee pain since separating from military service and included a diagnosis of degenerative joint disease of both knees.  In an addendum note, the August 2007 VA examiner noted that x-rays of the knee in 1997 and 2007 were normal, and stated that he could not resolve whether the Veteran has a chronic disability of one or both knees relating to in-service events without resorting to mere speculation.  The new evidence submitted includes the Veteran's reports of continuing knee pain, which speaks to a previously-established fact (the presence of a current disability during the appeal period) and statements that his knee pain began during service and has continued to the present, which is found to be duplicative of other evidence considered during the last final decision, specifically, his prior lay assertions made to VA and the VA examiner that his bilateral knee pain began during and has continued since military service.

Therefore, at the present time, new and material evidence sufficient to reopen the claim for entitlement to service connection for left knee degenerative joint disease has not been submitted, and the petition to reopen the claim must be denied.  See 38 C.F.R. § 3.156(a).  


ORDER

The petition to reopen the claim for service connection for left knee degenerative joint disease is denied.


REMAND

The Veteran contends that he suffers from acquired psychiatric disorder relating to stressful events experienced during a period of active military service.  Specifically, the Veteran has described being bullied in the military for being sensitive, a slow-learner, and unable to keep up due to injury, and described a particular incident where he returned from a 15-day period when he was absent without official leave (AWOL) and was subsequently accosted and injured by his sergeant.

The Veteran entered active duty in June 1977, and his June 1977 enlistment examination contains no notation of any psychiatric abnormality or defect.  The Veteran is thus presumed to have been sound in this regard at the time he entered active duty.  See 38 U.S.C.A. § 1111 (West 2014).  The Veteran's DD Form 214 documents a period of AWOL between May 30, 1978 and June 14, 1978.  His service treatment records further document that the Veteran reported to sick call in March 1978 with complaints of pain on inhalation, asserted that he was involved in an altercation where he was hit in the chest numerous times with an elbow, and was assessed with bruises and fracture, and that the Veteran was brought in by ambulance the day after returning from his period of AWOL, claiming that he was assaulted by his sergeant who put a full nelson on him.  A July 1978 discharge letter in the Veteran's service personnel file indicates that he was being released from service due to "lack of stability to cope with the military" and "[i]nability to adapt socially and emotionally."  

Post-service, a July 1997 Las Vegas VA Medical Center (VAMC) inpatient admission note recorded the Veteran's report of "feeling depressed since 1978," since he left the Army.  He was diagnosed with depressive disorder, NOS and cocaine abuse and dependence, in partial remission.  The Veteran also underwent mental status examination in connection with his application for disability benefits from the Social Security Administration.  The August 2001 mental status examination report diagnosed the Veteran with major depression, recurrent, and noted that he was granted a general discharge from military service because of the intensity of his symptoms of depression.

The Veteran was provided with a VA mental health examination in July 2009.  At that time, he described in-service psychological stressors including difficulties in Vietnam [which the Board notes is not supported by his service personnel records or dates of service], seeing people blown up and babies killed, and being bullied while in the military.  He would not describe any particular instances, stating that it was too difficult.  The examiner found that the Veteran met the criteria for PTSD and major depressive disorder, recurrent, severe.  The examiner opined that the Veteran continued to suffer some symptoms of PTSD from abuse experienced during childhood from frequent beatings by his step-father, but that the Veteran's military experience aggravated his pre-service PTSD.

The Veteran submitted a private medical report from April 2015 in which the examiner diagnosed major depressive disorder, recurrent, moderate, and bipolar I disorder.  After reviewing the claims file and conducting a telephonic interview with the Veteran, the examiner noted that physicians post-service diagnosed the Veteran as having depressive disorder, NOS during his time in the military, and found it significant that the Veteran's substantial affective disorder depression problems began in service and had never fully abated.  She concluded that the Veteran's depression and bipolar disorder started when he was in service and have continued uninterrupted to the present, with both diagnoses being more likely than not a result of his time in military service.

When the Veteran originally filed the present claim for service connection, he did so requesting service connection for bipolar disorder and PTSD.  The Veteran was provided with a VA examination in July 2009, at which the examiner diagnosed the Veteran with PTSD and major depressive disorder, recurrent, severe.  While the examiner found that the Veteran met the DSM-IV diagnostic criteria for PTSD at that time, the examiner also noted that the Veteran was very vague in discussing his military stressors, and did not identify his previously-described assault by a sergeant when discussing his stressors at the examination appointment.  Rather, the Veteran stated that his duties in the infantry involved being "trained to kill," and identified difficulties in Vietnam including people being blown up and babies being killed, as well as being bullied while in the military.  While the Veteran endorsed emotional difficulties and problems with being bullied and assaulted while in the military, this was his first mention of stressors specifically linked to his claimed service in Vietnam. The Board notes that the fact that the Veteran was never in Vietnam means that the VA exam was based on inaccurate information.  Therefore, another examination is warranted.

The RO should provide a letter to the Veteran that includes include corrective notice about the specific criteria required for an award of service connection for PTSD, to include PTSD resulting from in-service personal assault(s).  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant corrective notice regarding the requirements for establishing service connection for PTSD, to include as based upon in-service personal assault.  

2.  Conduct any development necessary for verification of the Veteran's claimed stressors.

3.  After completing the aforementioned development, schedule the Veteran for an appropriate examination to address the Veteran's assertion that he suffers from PTSD or another psychiatric disorder such as depression or a bipolar disorder relating to his active military service.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  

After reviewing the record and examining the Veteran, the examiner must address whether it is at least as likely as not (50 percent or greater probability) that the Veteran has met the DSM-IV or DSM-V criteria for a diagnosis of PTSD or any other psychiatric disorder at any point during the appeal period.

a.  If the answer is no, the examiner should provide a full discussion regarding why/how the Veteran does not meet the diagnostic criteria, and also address the prior diagnosis of PTSD from the July 2009 VA examination.

b.  If the answer is yes, the examiner should provide an opinion as to whether the Veteran's claimed inservice stressor(s) is/are adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to (caused or permanently aggravated by) that stressor(s) as opposed to nonservice-related stressors.  The examiner should also offer an opinion as to whether any diagnosed psychiatric disorder other than PTSD had onset during or is otherwise related to service.  

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.  

The examiner must include the rationale for any opinion expressed in the medical report, citing to specific evidence in the file, statements by the Veteran, and/or to medical literature or treatises, as needed.  If the physician cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Thereafter, review the requested medical report to ensure responsiveness to, and compliance with, the directives of this remand; implement corrective procedures as needed.  

5.  Finally, conduct any additional development deemed necessary, then review the expanded record and readjudicate the Veteran's claim for entitlement to service connection for PTSD and/or another psychiatric disorder other than PTSD.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


